Title: To George Washington from Ann Bingham, 26 November 1783
From: Bingham, Ann
To: Washington, George


                  
                     Sir
                     New York Novembr 26th 1783
                  
                  Captain Charles Bingham of the 105th Regimt Volrs of Ireland in the British Service, my Husband, being in Ireland last Winter, was requested by a respectable Personage there to avail himself of the honor of Conveying and presenting to your Excellency a curious Seal, of Singular devices, expressive of the Glory you acquired in the American contest.  Upon his, Capt. Bingham’s, arrival here he thought it his Duty to advise with Sir Guy Carleton concerning this deposit, who cooly intimated to him to use his own discretion as to the delivery of it.  Not meeting with a convenient opportunity of profiting by that honor before his departure for England where his business called him, he left it with me for your Excellency’s acceptance, with his highest Compliments.  I Shall with pleasure deliver it to Your Excellency’s orders directed to me No. 60 Kingstreet.  Capt. Bingham wou’d long ago have taken a Journey up the North River, to wait upon, and have the honor of Presenting the deposit to General Washington with his own hand, had it not been for Some Jealousies and discouragements he met with from some of his Brother Officers.  Inclosed is a Letter from the Presenter.  I am Proud of this opportunity of paying my Profound respects to Your Excellency
                  
                     Ann Bingham
                  
               